  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 1 of 32 PageID #:1864



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE: 100% GRATED PARMESAN CHEESE                          )
 MARKETING AND SALES PRACTICES                               )   16 C 5802
 LITIGATION                                                  )   MDL 2705
                                                             )
                                                             )   Judge Gary Feinerman
 This Document Relates to All Cases                          )
                                                             )
                              MEMORANDUM OPINION AND ORDER

       Defendants in this multidistrict litigation are purveyors of grated parmesan cheese

products with labels stating “100% Grated Parmesan Cheese” or some variation thereof. After

the Judicial Panel on Multidistrict Litigation assigned these suits to the undersigned judge, Doc.

1, Plaintiffs filed five consolidated class action complaints, Docs. 120-123, 143, which alleged

that they were misled by the labels because the products contain non-cheese ingredients such as

cellulose. Defendants moved to dismiss the complaints under Civil Rules 12(b)(1) and 12(b)(6).

The court denied the Rule 12(b)(1) motions but granted the Rule 12(b)(6) motions without

prejudice to repleading. Docs. 215-216 (reported at 275 F. Supp. 3d 910 (N.D. Ill. 2017)).

       Plaintiffs then filed five amended consolidated class action complaints. Doc. 225

(against Kraft Heinz Company); Doc. 226 (against Publix Super Markets, Inc.); Doc. 227

(against Albertsons Companies, Inc., Albertsons LLC, and SuperValu, Inc.); Doc. 228 (against

Target Corp. and ICCO-Cheese Company, Inc.); Doc. 229 (against Wal-Mart Stores, Inc. and

ICCO-Cheese Company, Inc.). Like the initial complaints, the amended complaints allege that

Plaintiffs were misled by the “100% Grated Parmesan Cheese” labels because the products

contained cellulose and other non-cheese ingredients. In addition, the amended complaints

except for the one against Publix allege that the products’ ingredient lists are misleading because

they say that the cellulose was added to prevent caking, when in fact it also acted as filler.


                                                  1
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 2 of 32 PageID #:1865



       Defendants move to dismiss the amended complaints under Civil Rule 12(b)(6), Docs.

237, 238, 243, 246, 249, incorporating by reference many of the arguments they made in

litigating the motions to dismiss the initial complaints. The motions are granted in part and

denied in part.

                                            Background

       On a Rule 12(b)(6) motion, the court assumes the truth of the operative complaints’

factual allegations, though not their legal conclusions. See Zahn v. N. Am. Power & Gas, LLC,

815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider “documents attached to the

complaint[s], documents that are critical to the complaint[s] and referred to in [them], and

information that is subject to proper judicial notice,” along with additional facts set forth in

Plaintiffs’ brief opposing dismissal, so long as those additional facts “are consistent with the

pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013) (internal

quotation marks omitted). The facts are set forth as favorably to Plaintiffs as those materials

allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the facts at

the pleading stage, the court does not vouch for their accuracy. See Jay E. Hayden Found. v.

First Neighbor Bank, N.A., 610 F.3d 382, 384 (7th Cir. 2010).

       Defendants Kraft Heinz Company, Albertsons Companies, Inc., Albertsons LLC (the

Albertsons entities will be referred to together as “Albertsons”), SuperValu, Inc., Target

Corporation, Wal-Mart Stores, Inc., ICCO-Cheese Company, Inc., and Publix Super Markets,

Inc., design, develop, manufacture, sell, test, package, label, distribute, promote, market, and/or

advertise grated parmesan cheese products. Doc. 225 at ¶ 19; Doc. 226 at ¶ 10; Doc. 227 at ¶ 16;

Doc. 228 at ¶¶ 13-14; Doc. 229 at ¶¶ 15, 29. (Albertsons and SuperValu, as close corporate

relatives, are named in one complaint. Doc. 227. ICCO manufactures the products for both




                                                  2
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 3 of 32 PageID #:1866



Target and Wal-Mart, and is named as a defendant in both the Target and Wal-Mart complaints.

Docs. 228-229.) The products all bore labels stating “100% Grated Parmesan Cheese,” Doc. 225

at ¶ 21; Doc. 227 at ¶ 18; Doc. 228 at ¶ 17; Doc. 229 at ¶ 18, or some variation thereof, Doc. 225

at ¶ 21 (“100% Grated Parmesan & Romano Cheese” and “100% Grated Three Cheese Blend”);

Doc. 226 at ¶ 12 (“100% Real Grated Romano Parmesan Cheese” and “100% Real Grated

Parmesan Cheese”); Doc. 227 at ¶ 18 (“100% Grated Parmesan and Romano Cheese”); Doc. 228

at ¶ 17 (“Parmesan 100% Grated Cheese”); Doc. 229 at ¶ 18 (“100% Parmesan Grated Cheese”).

For ease of exposition, the variations will be ignored. Publix and Wal-Mart removed the term

“100%” from their labels after this litigation began. Doc. 225 at ¶¶ 31-32; Doc. 226 at ¶¶ 19-20;

Doc. 227 at ¶¶ 26-27; Doc. 228 at ¶¶ 26-27; Doc. 229 at ¶ 27-28.

       The products are comprised largely of cured, dried hard Italian cheeses that can keep

(e.g., not spoil or clump) a long time without refrigeration. Doc. 225 at ¶ 26; Doc. 226 at ¶ 15;

Doc. 227 at ¶ 22; Doc. 228 at ¶ 21; Doc. 229 at ¶ 22. The products also include a small but

nontrivial percentage of cellulose, an organic polymer with no nutritional value that is “often

used as a filler.” Doc. 225 at ¶¶ 23-24 (Kraft, 3.8%); Doc. 226 at ¶ 13 (Publix, “a significant

portion”); Doc. 227 at ¶¶ 19-20 (Albertsons/SuperValu, 8.8%); Doc. 228 at ¶ 19 (Target/ICCO,

no percentage specified); Doc. 229 at ¶¶ 19-20 (Wal-Mart/ICCO, 7.8%). Some of the products

contain other ingredients, including potassium sorbate, Doc. 225 at ¶ 24; Doc. 226 at ¶ 13; Doc.

228 at ¶ 19; Doc. 229 at ¶ 20, and corn starch, Doc. 228 at ¶ 19.

       Each product container has an ingredient list that discloses the non-cheese ingredients.

Doc. 239 at 6; Doc. 240 at 7-8; Doc. 244 at 7-8; Doc. 247 at 7; Doc. 250 at 6-7. While “100%

Grated Parmesan Cheese” is prominently featured on the containers’ front labels, the ingredient

lists are smaller, less conspicuous, and located near the nutritional facts on the rear labels. Doc.




                                                  3
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 4 of 32 PageID #:1867



239 at 6; Doc. 240 at 7-8; Doc. 244 at 7; Doc. 247; Doc. 250 at 6-7. A more detailed description

of the products’ appearance and labeling, along with representative images, are set forth in this

court’s earlier opinion on the motions to dismiss the initial consolidated class action complaints.

275 F. Supp. 3d at 915-17.

       Plaintiffs are consumers who purchased Defendants’ products at grocery stores in

Alabama (Kraft, Albertsons/SuperValu, Wal-Mart/ICCO), California (Kraft, Target/ICCO,

Wal-Mart/ICCO), Connecticut (Kraft), Florida (Kraft, Publix, Target/ICCO, Wal-Mart/ICCO),

Illinois (Kraft, Albertsons/SuperValu, Target/ICCO), Michigan (Kraft), Minnesota (Kraft,

Wal-Mart/ICCO); Missouri (Target/ICCO), New Jersey (Wal-Mart/ICCO), and New York

(Kraft, Wal-Mart/ICCO). Doc. 225 at ¶¶ 9-17; Doc. 226 at ¶¶ 8-9; Doc. 227 at ¶¶ 9-11; Doc.

228 at ¶¶ 9-12; Doc. 229 at ¶¶ 9-14. Plaintiffs purchased the products believing that they

contained only cheese. Doc. 225 at ¶¶ 9-17; Doc. 226 at ¶¶ 8-9; Doc. 227 at ¶¶ 9-11; Doc. 228 at

¶¶ 9-12; Doc. 229 at ¶¶ 9-14. Plaintiffs allege that they are not alone in that belief; the operative

complaints reference a survey, conducted in connection with this litigation, purporting to find

that more than 85-90% of consumers stated that they believed that the products “are 100%

cheese and fully grated.” Doc. 225 at ¶ 29; Doc. 226 at ¶ 17; Doc. 227 at ¶ 24; Doc. 228 at ¶ 24;

Doc. 229 at ¶ 25. In addition, two reports authored by linguistics professors opine that the

phrase “100% Grated Parmesan Cheese” is “linguistically subject to only one plausible

interpretation … that the Product contains nothing other than grated parmesan cheese.” Doc. 225

at ¶ 30; Doc. 226 at ¶ 18; Doc. 227 at ¶ 25; Doc. 228 at ¶ 25; Doc. 229 at ¶ 26.

       Each amended complaint except the one against Publix adds a claim not made in the

initial complaints: that although the ingredient lists state that cellulose is added “to prevent

caking,” Doc. 239 at 6; Doc. 240 at 7; Doc. 244 at 7; Doc. 247 at 7; Doc. 250 at 7, the amount of




                                                  4
     Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 5 of 32 PageID #:1868



cellulose added exceeds what is necessary to prevent caking, Doc. 225 at ¶ 27; Doc. 227 at ¶ 23;

Doc. 228 at ¶ 22; Doc. 229 at ¶ 23, and thus the cellulose must also serve the undisclosed

purpose of acting as filler, Doc. 225 at ¶ 4; Doc. 227 at ¶ 4; Doc. 228 at ¶ 2; Doc. 229 at ¶ 4.

                                             Discussion

         The amended complaints assert violations of various state consumer protection statutes,

breaches of express and implied warranty, and unjust enrichment stemming from two alleged

misrepresentations: (1) the representation on the containers’ front labels that the products are

“100% Grated Parmesan Cheese,” when in fact they contain non-cheese ingredients (“100%

claims”); and (2) the representation on the ingredient lists that cellulose is used to prevent

caking, when in fact it is also used as filler (“Anticaking claims”). The 100% claims are

dismissed, while the Anticaking claims are dismissed in large part.

I.       100% Claims

         The court’s earlier opinion—familiarity with which is assumed—dismissed the 100%

claims on the ground that, given the context provided by the ingredient lists and the products’

placement on unrefrigerated shelves, no reasonable consumer could be misled by the “100%

Grated Parmesan Cheese” labels into thinking that the products were 100% cheese. 275 F. Supp.

3d at 919-27. Plaintiffs contend that three new allegations in the amended complaints warrant a

different result: (1) a consumer survey showing that “the vast majority of purchasers” believed,

based on the labels, that the products are “100% cheese and fully grated”; (2) two reports from

linguistics professors opining that “100% Grated Parmesan Cheese” is susceptible only to the

interpretation that the products “consist entirely of grated parmesan cheese”; and (3) a Kraft

patent stating that fully cured parmesan cheese “keeps almost indefinitely.” Doc. 255 at 7-8.

Those new allegations do not save the 100% claims.




                                                  5
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 6 of 32 PageID #:1869



       A.      Consumer Protection Claims

       The state consumer protection statutes that Plaintiffs invoke, and the framework adopted

to evaluate claims brought under those statutes, are set forth in the court’s earlier opinion. 275 F.

Supp. 3d at 919-23. In short, when “a plaintiff contends that certain aspects of a product’s

packaging are misleading in isolation, but an ingredient label or other disclaimer would dispel

any confusion, the crucial issue is whether the misleading content is ambiguous; if so, context

[such as an ingredient label] can cure the ambiguity and defeat the claim, but if not, then context

will not cure the deception and the claim may proceed.” Id. at 922; see also Solak v. Hain

Celestial Grp., Inc., 2018 WL 1870474, at *5 (N.D.N.Y. Apr. 17, 2018) (adopting this rule under

New York and California law); Davis v. Hain Celestial Grp., Inc., 297 F. Supp. 3d 327, 334

(E.D.N.Y. 2018) (same under New York law). The court declines Plaintiffs’ invitation, Doc. 255

at 10-15, to reconsider that standard.

       As for applying the standard, the court’s earlier opinion held that “the description ‘100%

Grated Parmesan Cheese’ is ambiguous,” reasoning that although “‘100% Grated Parmesan

Cheese’ might be interpreted as saying that the product is 100% cheese and nothing else, it also

might be an assertion that 100% of the cheese is parmesan cheese, or that the parmesan cheese is

100% grated.” Id. at 923. In challenging that conclusion, Plaintiffs cite two reports from

linguistics professors opining that the phrase “100% Grated Parmesan Cheese” conveys only the

message that the products consist entirely of cheese. Doc. 255 at 7-8. The linguists do not

advance Plaintiffs’ cause. As an initial matter, a reasonable consumer—the touchstone for

analysis under the consumer fraud statutes—does not approach or interpret language in the

manner of a linguistics professor. See Rugg v. Johnson & Johnson, 2018 WL 3023493, at *2

(N.D. Cal. June 18, 2018) (noting that a “reasonable consumer need not be exceptionally acute




                                                 6
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 7 of 32 PageID #:1870



and sophisticated,” and that “the reasonable consumer test focuses on the perspective of ordinary

minds”) (internal quotation marks omitted).

       In any event, the reports do not indicate that the professors examined the phrase “100%

Grated Parmesan Cheese” in the context of shelf-stable, unrefrigerated containers of cheese. As

the court explained, that context is important given that the “products are packaged and shelf-

stable at room temperature, a quality that reasonable consumers know is not enjoyed by pure

cheese,” and that “reasonable consumers are well aware that pure dairy products spoil, grow

blue, green, or black fuzz, or otherwise become inedible if left unrefrigerated for an extended

period of time.” 275 F. Supp. 3d at 923. Even assuming (incorrectly) that reasonable consumers

view language through the same lens as linguistics professors, because the linguists did not take

account of that context, their opinions are valueless in deciding whether “100% Grated Parmesan

Cheese” is ambiguous.

       Plaintiffs also cite consumer surveys purporting to show that the “vast majority” of

consumers believe that “100% Grated Parmesan Cheese” means that the product contains only

cheese. Doc. 255 at 7-9. Those surveys are valueless as well. As the Seventh Circuit has held,

it is “well settled” that a court, on its own, may “determine as a matter of law” that “an allegedly

deceptive advertisement would not have misled a reasonable consumer.” Fink v. Time Warner

Cable, 714 F.3d 739, 741 (7th Cir. 2013). The Seventh Circuit has also recognized that “context

is crucial” in that, “under certain circumstances, the presence of a disclaimer or similar clarifying

language may defeat a claim of deception.” Ibid. Accordingly, consumer surveys do not assist

the analysis where, as here, the court can determine as a matter of law that the challenged

statement is ambiguous standing alone and particularly given its context. See Goldman v. Bayer

AG, 2017 WL 3168525, at *10 (N.D. Cal. July 26, 2017) (denying leave to amend after




                                                  7
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 8 of 32 PageID #:1871



dismissing statutory consumer fraud claims, even though the plaintiff wished to “arrange for

consumer surveys to be conducted,” because surveys would not assist the plaintiff in plausibly

“alleg[ing] that he was deceived by information that is plainly accurate”); cf. Groupe SEB USA,

Inc. v. Euro-Pro Operating LLC, 774 F.3d 192, 201 (3d Cir. 2014) (in a Lanham Act suit, noting

that “words may be used plainly enough and carry baseline meanings such that consumer survey

evidence is irrelevant”). Moreover, it bears mention that the surveys find that some consumers

do not believe that the products are 100% cheese; the disagreement between those consumers

and those who do believe that the products are 100% cheese supports, rather than refutes, the

notion that the label is ambiguous.

       Finally, Plaintiffs cite a Kraft patent teaching a method for manufacturing grated

parmesan cheese, which states that “[f]ully cured Parmesan cheese is very hard and keeps almost

indefinitely,” and a U.S. Department of Agriculture Food Safety and Inspection Service

webpage, which states that, “[a]s a general rule … grated Parmesan do[es] not require

refrigeration for safety, but … will last longer if kept refrigerated.” Doc. 255 at 16 & n.1. These

materials do not render unambiguous the phrase “100% Grated Parmesan Cheese.” There is no

reason to believe that either the patent or the Department of Agriculture report would be familiar

to a reasonable consumer with an ordinary understanding of how dairy products generally fare

when unrefrigerated. In any event, by saying that pure grated parmesan “keeps almost

indefinitely” and, “[a]s a general rule,” “will last longer if kept refrigerated,” the materials

necessarily imply that pure grated parmesan will not keep indefinitely if left unrefrigerated. The

materials therefore do not undermine the court’s view that a reasonable consumer would not

presume that a shelf-stable dairy product was 100% cheese or would disregard the “well-known

fact[] of life” that pure dairy products spoil if left unrefrigerated. Red v. Kraft Foods, Inc., 2012




                                                  8
  Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 9 of 32 PageID #:1872



WL 5504011, at *3-4 (C.D. Cal. Oct. 25, 2012) (dismissing a statutory consumer fraud claim on

the ground that “it strains credulity to imagine that a reasonable consumer will be deceived into

thinking a box of crackers … contains huge amounts of vegetables simply because there are

pictures of vegetables and the true phrase ‘Made with Real Vegetables’ on the box”).

       For these reasons, Plaintiffs’ new allegations do not save their 100% claims to the extent

they arise under state consumer fraud statutes.

       B.      Warranty and Unjust Enrichment Claims

       As the court’s earlier opinion explained, Plaintiffs’ warranty and unjust enrichment

claims may succeed only if a reasonable consumer could plausibly understand the label “100%

Grated Parmesan Cheese,” on a shelf-stable dairy product whose easily accessible ingredient list

identifies non-cheese ingredients, to mean that the product contains only cheese. 275 F. Supp.

3d at 925-27. Because a reasonable consumer would not reach that understanding, particularly

given the important contextual clues discussed above and in the earlier opinion, the warranty and

unjust enrichment 100% claims are dismissed. Ibid.

II.    Anticaking Claims

       As noted, the operative complaints also claim that the products’ ingredient lists (except

for Publix’s) falsely assert that cellulose is added only to prevent caking, when in fact it also

serves as “filler.” Doc. 255 at 8.

       A.      Rules 8(a)(2) and 9(b)

       Defendants argue that the Anticaking claims fail to satisfy the pleading requirements of

Rule 8(a)(2). Doc. 239 at 16-17; Doc. 240 at 15-17; Doc. 244 at 15-17; Doc. 250 at 11 n.4; Doc.

267 at 8. To satisfy Rule 8(a), a plaintiff need only provide “enough detail[] … to present a story

that holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Upon




                                                  9
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 10 of 32 PageID #:1873



accomplishing this task, the plaintiff receives “the benefit of imagination, so long as the

hypotheses are consistent with the complaint.” Chapman v. Yellow Cab Coop., 875 F.3d 846,

848 (7th Cir. 2017) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 (2007)). With

the exceptions noted below, the Anticaking claims satisfy this standard.

       Plaintiffs allege the following. Grated parmesan “usually available in the marketplace” is

cured and dried in such a way that there is “little problem of clumping or agglomeration,” so

there is little need to ensure that grated parmesan does not clump or “cake.” Doc. 225 at ¶ 26;

Doc. 227 at ¶ 22; Doc. 228 at ¶ 21; Doc. 229 at ¶ 22. Yet the ingredient lists assert that cellulose

is added to prevent caking. Doc. 225 at ¶ 4; Doc. 227 at ¶ 4; Doc. 228 at ¶ 4; Doc. 229 at ¶ 4.

This assertion is false or misleading because the products contain more cellulose than necessary

to accomplish this “anticaking” purpose. Doc. 225 at ¶¶ 4, 23; Doc. 227 at ¶¶ 4, 19; Doc. 228 at

¶¶ 4, 22; Doc. 229 at ¶¶ 4, 19. The excess cellulose serves as “filler,” a use that the labels do not

disclose. Doc. 225 at ¶ 24; Doc. 227 at ¶ 20; Doc. 228 at ¶ 2; Doc. 229 at ¶ 20.

       These allegations provide Defendants sufficient “notice of what the case is all about”—

that their ingredient lists falsely suggest that cellulose is used only to prevent caking—and show

“how, in the plaintiff’s mind at least, the dots should be connected”—that the products contain

suspiciously high percentages of cellulose given that grated parmesan cheese is unlikely to

clump or “cake.” Swanson, 614 F.3d at 405. No more is required under Rule 8(a)(2).

       Defendants also contend that the Anticaking claims fail to satisfy the more stringent

pleading requirements of Rule 9(b). Doc. 239 at 19; Doc. 240 at 17; Doc. 244 at 17. Plaintiffs

do not dispute that their claims (except for those under New York law) are subject to Rule 9(b).

Doc. 185 at 37 & n.16. That concession is correct; because Plaintiffs’ allegations sound in fraud,

Rule 9(b) applies. See Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir.




                                                 10
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 11 of 32 PageID #:1874



2007) (“A claim that ‘sounds in fraud’—in other words, one that is premised upon a course of

fraudulent conduct—can implicate Rule 9(b)’s heightened pleading requirements.”); see also,

e.g., Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 334-35 (7th Cir. 2018) (Illinois

consumer fraud statute); Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018)

(California consumer fraud statutes); E-Shops Corp. v. U.S. Bank N.A., 678 F.3d 659, 665 (8th

Cir. 2012) (Minnesota consumer fraud statutes); Frederico v. Home Depot, 507 F.3d 188, 200

(3d Cir. 2007) (New Jersey consumer fraud statute). And the court need not decide whether Rule

9(b) applies to Plaintiffs’ New York law claims—which are brought only against Kraft and

Wal-Mart/ICCO—because, as explained below, Plaintiffs have pleaded those claims with

enough particularity to satisfy Rule 9(b).

       “Rule 9(b) requires a pleading to state with particularity the circumstances constituting

fraud.” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 737 (7th Cir. 2014) (internal

quotation marks omitted). As a general matter, a plaintiff must describe the “who, what, when,

where, and how of the fraud.” Ibid. (quoting AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th

Cir. 2011)). That said, the “requisite information” needed to satisfy the Rule “may vary on the

facts of a given case,” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co.,

631 F.3d 436, 442 (7th Cir. 2011), and a “plaintiff who provides a general outline of [a] fraud

scheme sufficient to reasonably notify the defendants of their purported role in the fraud” will

comply with Rule 9(b), In re Rust-Oleum Restore Mktg., Sales Practices & Prod. Liab. Litig.,

155 F. Supp. 3d 772, 812 (N.D. Ill. 2016) (quotation marks omitted) (collecting cases); see also

Camasta, 761 F.3d at 737 (noting that a plaintiff need not “provide the precise date, time, and

location that he saw [an] advertisement or every word that was included on it”).




                                                11
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 12 of 32 PageID #:1875



       With the exceptions noted below, the Anticaking claims satisfy these requirements

because Plaintiffs allege that Defendants (the “who”) misrepresented on their ingredient lists (the

“where” and “how”) the role of cellulose in their products (the “what”), which were purchased

by Plaintiffs at retail locations (the “when”). See Wagner v. Gen. Nutrition Corp., 2017 WL

3070772, at *8 (N.D. Ill. July 19, 2017) (“By including the relevant labels in the [operative

complaint], alleging what the information on the labels means, alleging the results of the various

scientific studies [suggesting that glutamine supplements do not have the benefits claimed on the

products’ labels], and alleging how the information on the labels deceived him, Plaintiff has met

his pleading burden [under Rules 8(a) and 9(b)].”); Murillo v. Kohl’s Corp., 197 F. Supp. 3d

1119, 1130 (E.D. Wis. 2016) (same, where the plaintiffs alleged the date they visited the stores,

the items they purchased, the “regular” prices of the purchased merchandise, and the “sale”

prices on the merchandise); Aliano v. Louisville Distilling Co., LLC, 115 F. Supp. 3d 921, 930-31

(N.D. Ill. 2015) (same, where the plaintiff alleged that “specific statements … on [the

defendants’ products’] label and website caused him to believe the whiskey was distilled, aged,

and finished in small batches in Kentucky”). This is all that is necessary under Rule 9(b).

       Target/ICCO argue that the Anticaking claims against them do not provide sufficient

detail to satisfy Rule 8(a)—let alone Rule 9(b)—because Plaintiffs do “not even allege how

much cellulose is in the product that ICCO makes for Target.” Doc. 239 at 17. Target/ICCO are

right. The particularity requirement of Rule 9(b) is “designed to discourage a sue first, ask

questions later philosophy,” Pirelli, 631 F.3d at 441 (internal quotation marks omitted), and to

“force[] the plaintiff to conduct a careful pretrial investigation” so as to operate “as a screen

against spurious fraud claims,” Fid. Nat’l Title Ins. Co. of N.Y. v. Intercounty Nat’l Title Ins. Co.,

412 F.3d 745, 749 (7th Cir. 2005). The Target/ICCO complaint alleges only that Plaintiffs




                                                  12
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 13 of 32 PageID #:1876



believe that Target’s product contains excess cellulose; unlike the complaints against Albertsons,

Kraft, and Wal-Mart/ICCO, the Target/ICCO complaint does not allege how much cellulose is in

the Target/ICCO product, and therefore cannot plausibly allege that the product includes more

cellulose than necessary for anticaking purposes. Compare Doc. 225 at ¶¶ 23-24 (Kraft, 3.8%),

Doc. 227 at ¶¶ 19-20 (Albertsons/SuperValu, 8.8%), and Doc. 229 at ¶¶ 19-20 (Wal-Mart/ICCO,

7.8%), with Doc. 228 at ¶ 19 (Target/ICCO, no percentage specified). It follows that the

Anticaking claims against Target/ICCO do not satisfy Rule 9(b).

       Wal-Mart/ICCO argue that Plaintiffs fail to plead any “non-conclusory factual allegations

regarding Wal-Mart’s alleged participation in the fraud.” Doc. 240 at 17 (Wal-Mart) (internal

quotation marks omitted); see Doc. 237 at 2 (ICCO joining Wal-Mart’s brief). As the Seventh

Circuit has held, “because fair notice is the most basic consideration underlying Rule 9(b), in a

case involving multiple defendants, the complaint should inform each defendant of the nature of

his alleged participation in the fraud.” Rocha v. Rudd, 826 F.3d 905, 911 (7th Cir. 2016)

(internal quotation marks omitted). The Wal-Mart/ICCO complaint alleges that several named

plaintiffs purchased “100% Grated Parmesan Cheese” products at Wal-Mart stores in different

States, Doc. 229 at ¶¶ 9-14; that Wal-Mart is “the registered owner of the trademark ‘Great

Value,’” the brand name under which the products were sold, id. at ¶ 15; and that Wal-Mart and

ICCO are “co-participants in committing the acts of consumer fraud alleged,” id. at ¶ 29. These

allegations do not impermissibly “lump[] together” ICCO and Wal-Mart; to the contrary, they

provide Wal-Mart with sufficient notice of its alleged participation in the fraud. Rocha, 826 F.3d

at 911; see also United States ex rel. Derrick v. Roche Diagnostics Corp., 2018 WL 2735090, at

*5 (N.D. Ill. June 7, 2018) (noting that the plaintiff “would not be expected to know the

particulars of [the defendant’s] internal operations,” and holding that the “critical question”




                                                 13
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 14 of 32 PageID #:1877



under Rule 9(b) is simply whether the plaintiff’s allegations are sufficient “to inform each

defendant of the nature of his alleged participation in the fraud”) (internal quotations omitted);

Clay Fin. LLC v. Mandell, 2017 WL 3581142, at *7 (N.D. Ill. Aug. 18, 2017) (same).

       Finally, Albertsons contends that because Plaintiffs fail to allege that they “purchased any

product from any store owned, operated, or connected in any way to Albertsons” in Alabama, the

Alabama claims against Albertsons should be dismissed. Doc. 192 at 10-11. Albertsons is

correct. The Albertsons/SuperValu complaint alleges that “six containers of Essential Everyday

‘100% Grated Parmesan Cheese,’” a brand whose trademark is owned by SuperValu, were

purchased “at various stores in Alabama.” Doc. 227 at ¶¶ 11, 15. There is no indication,

however, that the products were purchased at a store owned by Albertsons in Alabama or that

Albertsons played any other role in the distribution, marketing, or sale of the products purchased

in Alabama. It follows that the Anticaking claims against Albertsons under Alabama law are

dismissed.

                                               * * *

       In sum, the Anticaking claims against Target/ICCO are dismissed, as are the Alabama

Anticaking claims against Albertsons. The Anticaking claims against SuperValu, Kraft, and

Wal-Mart/ICCO, and the Anticaking claims against Albertsons other than those under Alabama

law, survive Rules 8(a)(2) and 9(b), although they face the additional hurdles set forth below.

       B.      Statutory Consumer Protection Claims

       Plaintiffs assert claims under the following state consumer protection statutes against

Albertsons/SuperValu, Kraft, and/or Wal-Mart/ICCO: Alabama Deceptive Trade Practices Act,

Ala. Code § 8-19-1 et seq. (“ADPTA”), Doc. 225 at ¶¶ 160-171 (Kraft); Doc. 227 at ¶¶ 62-73

(Albertsons/SuperValu); Doc. 229 at ¶¶ 130-141 (Wal-Mart/ICCO); California Consumers Legal




                                                 14
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 15 of 32 PageID #:1878



Remedies Act, Cal. Civ. Code § 1750 et seq. (“CLRA”), Doc. 225 at ¶¶ 91-97 (Kraft); Doc. 229

at ¶¶ 151-155 (Wal-Mart/ICCO); California Unfair Competition Law, Cal. Bus. & Profs. Code

§ 17200 et seq. (“UCL”), Doc. 225 at ¶¶ 81-90 (Kraft); Doc. 229 at ¶¶ 142-150

(Wal-Mart/ICCO); Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110b

(“CUTPA”), Doc. 225 at ¶¶ 140-147 (Kraft); Florida Deceptive and Unfair Trade Practices Act,

Fla. Stat. § 501.201 et seq. (“FDUTPA”), Doc. 225 at ¶¶ 148-159 (Kraft); Doc. 229 at ¶¶ 110-

121 (Wal-Mart/ICCO); Illinois Deceptive Practices and Consumer Fraud Act, 815 ILCS 505/2

(“ICFA”), Doc. 225 at ¶¶ 132-139 (Kraft); Doc. 227 at ¶¶ 74-81 (Albertsons/SuperValu);

Michigan Consumer Protection Act, Mich. Comp. Laws § 445.903 et seq. (“MCPA”), Doc. 225

at ¶¶ 172-182 (Kraft); Minnesota Unlawful Trade Practices Act, Minn. Stat. § 325D.09 et seq.

(“MUTPA”) pursuant to Minn. Stat. § 8.31 sub div. 3a, Doc. 225 at ¶¶ 108-117 (Kraft); Doc. 229

at ¶¶ 86-95 (Wal-Mart/ICCO); Minnesota Deceptive Trade Practices Act, Minn. Stat. § 325D.44

et seq. (“MDTPA”), Doc. 225 at ¶¶ 126-131 (Kraft); Doc. 229 at ¶¶ 104-109 (Wal-Mart/ICCO);

Minnesota False Statement in Advertising Act, Minn. Stat. § 325F.67 (“MFSAA”) pursuant to

Minn. Stat. § 8.31 sub div. 3a, Doc. 225 at ¶¶ 118-125 (Kraft); Doc. 229 at ¶¶ 96-103

(Wal-Mart/ICCO); Minnesota Prevention of Consumer Fraud Act, Minn. Stat. § 325F.68 et seq.

(“MPCFA”), pursuant to Minn. Stat. § 8.31 sub div. 3a, Doc. 225 at ¶¶ 98-107 (Kraft); Doc. 229

at ¶¶ 76-85 (Wal-Mart/ICCO); New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1 et seq.

(“NJCFA”), Doc. 229 at ¶¶ 122-129 (Wal-Mart/ICCO); and New York General Business Law

§§ 349, 350 (“NYGBL”), Doc. 225 at ¶¶ 170-180 (Kraft); Doc. 229 at ¶¶ 65-75

(Wal-Mart/ICCO).

       Wal-Mart contends that Plaintiffs have no Anticaking claim under the consumer

protection statutes of Alabama, California, Florida, New Jersey, or New York, or the MPCFA,




                                               15
    Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 16 of 32 PageID #:1879



MUTPA, or MFSAA, because they do not allege that they were “injured as a result of any

conduct by Wal-Mart.” Doc. 168 at 28; see id. at 25, 27-28, 29, 31-34. The court will consider

this argument as to Albertsons/SuperValu, Kraft, and ICCO as well because Defendants

generally joined each other’s arguments (from the motions to dismiss the original complaints and

the present motions), and because the argument applies with equal force to them all.

        The operative complaints allege that Plaintiffs purchased the products believing them to

be “100% Grated Parmesan Cheese.” Doc. 225 at ¶¶ 9-17; Doc. 227 at ¶¶ 9-11; Doc. 229 at

¶¶ 9-14. The necessary implication is that Plaintiffs never consulted, let alone relied upon, the

ingredient labels’ assertion that cellulose was added to prevent caking. This dooms Plaintiffs’

claims under the above-referenced statutes, all of which require some form of causal connection

between the alleged misrepresentation and the plaintiff’s alleged injury. See Dolphin LLC v.

WCI Communities, Inc., 715 F.3d 1243, 1250 (11th Cir. 2013) (holding that the defendant was

entitled to summary judgment on a FDUTPA claim where the plaintiff “made no allegation and

presented no evidence that the alleged misleading statement caused [its] damages”); * Sateriale v.



*
  Some explanation is warranted as to the FDUTPA. “To state an FDUTPA claim, [a plaintiff]
must allege (1) a deceptive act or unfair trade practice; (2) causation; and (3) actual damages.”
Dolphin LLC, 715 F.3d at 1250. Courts have split on the precise role that causation or reliance
plays in alleging an FDUTPA claim. Some courts hold that the “FDUTPA does not require
proof of actual, individualized reliance; rather, it requires only a showing that the practice was
likely to deceive a reasonable consumer.” Rikos v. Procter & Gamble Co., 799 F.3d 497, 515
(6th Cir. 2015); see also Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App’x 565,
567 (11th Cir. 2009) (same). Others hold that where a plaintiff does not allege that the
misrepresentation played some role in her alleged damages, particularly where the plaintiff has
not actually seen the alleged misrepresentation, she fails to adequately allege an FDUTPA claim.
See Dolphin LLC, 715 F.3d at 1250 (cited in the text); Molina v. Aurora Loan Servs., LLC, 635
F. App’x 618, 627 (11th Cir. 2015) (holding that the plaintiff failed to state an FDUTPA claim
where she “made no allegation as to causation; she did not allege that, but for the quoted
statement on [the defendants’] websites, she would not have applied for (or would have received)
a loan modification”); Kais v. Mansiana Ocean Residences, LLC, 2009 WL 825763, at *1-2
(S.D. Fla. Mar. 26, 2009) (dismissing an FDUTPA claim where the plaintiff did not “state that
the[] alleged deceptive acts caused him to enter into the contract with Defendant or caused him


                                                16
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 17 of 32 PageID #:1880



R.J. Reynolds Tobacco Co., 697 F.3d 777, 793-94 (9th Cir. 2012) (holding that because the

plaintiffs’ UCL and CLRA claims sounded in fraud, they had to prove reliance); Marcus v. BMW

of N. Am., LLC, 687 F.3d 583, 606 (3d Cir. 2012) (noting that while the NJCFA does not

“require proof of reliance … the alleged unlawful practice must be a proximate cause of the

plaintiff’s ascertainable loss”); Bykov v. Radisson Hotels, Int’l Inc., 221 F. App’x 490 (8th Cir.

2007) (holding that the plaintiff failed to establish the casual nexus required by the MFSAA and

the MPCFA where he alleged that statements on Radisson’s website regarding room rates at a

hotel were misleading, but had “never examined the Radisson website … prior to staying at the

hotel”); Friest v. Luxottica Grp. S.P.A., 2016 WL 7668453, at *7 (D.N.J. Dec. 16, 2016)

(dismissing NJCFA claims where the plaintiff did not “sufficiently allege[] that the

advertisement caused [his] purported loss,” as the complaint did not “allege Plaintiff saw the

advertisement before purchasing prescription glasses from Defendants”); Goldemberg v. Johnson

& Johnson Consumer Cos., Inc., 8 F. Supp. 3d 467, 480 (S.D.N.Y. 2014) (“To properly allege

causation [under NYGBL § 349], a plaintiff must state in his complaint that he has seen the

misleading statements of which he complains before he came into possession of the products he

purchased.”); Ackerman v. Coca-Cola Co., 2010 WL 2925955, at *22 (E.D.N.Y. July 21, 2010)

(“To prevail on a claim under [NY]GBL § 350, a plaintiff must demonstrate reliance on

defendants’ false advertising.”); Cooper v. Bristol-Myers Squibb Co., 2009 WL 5206130, at *9

(D.N.J. Dec. 30, 2009) (dismissing an ADTPA claim because the plaintiff “fail[ed] to allege with




to act differently in any way”). The court agrees with the latter set of decisions, including the
Eleventh Circuit’s published decision in Dolphin LLC, which affirmed the district court’s
holding that the plaintiff’s failure to allege that it “relied on the allegedly misleading statement in
signing the contract … is fatal to [its] claim because an FDUTPA claim must allege that the
deceptive act or unfair practice actually caused plaintiff’s claimed damages.” Dolphin, LLC v.
WCI Communities, Inc., 2008 WL 6894512, at *5 (S.D. Fla. Feb. 20, 2008).


                                                  17
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 18 of 32 PageID #:1881



specificity the connection between Defendants’ conduct and Plaintiff’s resultant injury”); Grp.

Health Plan, Inc. v. Philip Morris Inc., 621 N.W.2d 2, 13 (Minn. 2001) (holding that, for

purposes of MPCFA, MUTPA, and MFSAA claims brought pursuant to Minn. Stat. § 8.31,

“[c]ausation is … a necessary element of an action to recover damages,” and that “where …

plaintiffs allege that their damages were caused by deceptive, misleading, or fraudulent

statements … as a practical matter it is not possible that the damages could be caused by a

violation without reliance on the statements or conduct alleged to violate the statues”).

Accordingly, Plaintiffs’ Anticaking claims under the ADTPA, CLRA, UCL, FDUTPA, NJCFA,

NYGBL, MPCFA, MUTPA, and MFSAA are dismissed.

       Finally, Defendants argue that the MDTPA claims fail because “injunctive relief is the

sole remedy under th[is] statute,” Doc. 168 at 26, and because Plaintiffs have “not plausibly

alleged that they are likely to suffer future harm from [Defendants’] alleged misrepresentations,”

Doc. 162 at 26; see Doc. 168 at 17-18, 26. Defendants are right that injunctive relief is the sole

remedy available under the MDTPA. See Johnson v. Bobcat Co., 175 F. Supp. 3d 1130, 1140

(D. Minn. 2016) (“[U]nder Minnesota law, the sole statutory remedy for [a plaintiff’s MDTPA

claim] is injunctive relief.”); Damon v. Groteboer, 937 F. Supp. 2d 1048, 1070 (D. Minn. 2013)

(same). And the “general rule” is “that consumer plaintiffs cannot seek injunctive relief once

they are aware of a deceptive practice.” Forth v. Walgreen Co., 2018 WL 1235015, at *14 (N.D.

Ill. Mar. 9, 2018) (distinguishing cases in which plaintiffs “plausibly allege that they will have no

choice but to be injured in the future”) (collecting cases); cf. Johnson v. Wal-Mart Stores Inc.,

2016 WL 3753663, at *3 (S.D. Ill. July 14, 2016) (denying injunctive relief under the Illinois

Uniform Deceptive Trade Practices Act (“IUDTPA”) because the “plaintiffs’ awareness of the

defendants’ tendency to mislabel products means the plaintiffs can avoid future harm by




                                                 18
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 19 of 32 PageID #:1882



exercising consumer choice” and not purchasing the defendants’ products). This is so because

once a plaintiff is aware of the defendant’s allegedly unlawful “sales practices, he is not likely to

be harmed by the practices in the future.” Camasta, 761 F.3d at 740-41 (denying injunctive

relief under the IUDTPA); see also Demedicis v. CVS Health Corp., 2017 WL 569157, at *2

(N.D. Ill. Feb. 13, 2017) (dismissing an IUDTPA claim where the plaintiff had not “alleged that

he is likely to keep buying products from Defendants with the knowledge of their allegedly

deceptive practices,” and noting that because the plaintiff “is now aware that Defendants

allegedly deceptively label products … [he] is not likely to be harmed in the future”); Mednick v.

Precor, Inc., 2016 WL 5390955, at *8-9 (N.D. Ill. Sept. 27, 2016) (collecting cases).

       The amended complaints do not adequately allege that Plaintiffs will purchase

Defendants’ products again now that they are aware of Defendants’ alleged misrepresentations.

Doc. 225 at ¶ 130; Doc. 229 at ¶ 108. It follows that Plaintiffs may not seek injunctive relief,

and because only injunctive relief is available under the MDTPA, their MDTPA Anticaking

claims are dismissed.

                                               * * *

       In sum, Plaintiff’s Anticaking claims under the ADTPA, CLRA, UCL, FDUTPA,

MPCFA, MUTPA, MFSAA, MDTPA, NJCFA, and NYGBL are dismissed. The Anticaking

claims under the CUTPA (against Kraft), ICFA (against Kraft and Albertsons/SuperValu), and

MCPA (against Kraft) may proceed.

       C.      Express Warranty Claims

       Like the statutory consumer fraud claims, the express warranty claims allege that

although the products’ ingredient lists state that cellulose was added to prevent caking, the




                                                 19
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 20 of 32 PageID #:1883



amount of cellulose exceeded what was necessary for anticaking purposes. Doc. 225 at ¶¶ 46,

50; Doc. 228 at ¶¶ 40, 44; Doc. 229 at ¶ 46.

       Kraft contends that Plaintiffs cannot bring an express warranty claim on behalf of a

nationwide class given the “material and significant differences in express warranty law across

the fifty states.” Doc. 162 at 30-31. This contention is premature and more appropriately

addressed during class certification proceedings. True enough, Rule 23(c)(1)(A) provides that

the court may reject a plaintiff’s attempt to represent a class as soon as it becomes obvious that

she will be unable to satisfy Rule 23. See Fed. R. Civ. P. 23(c)(1)(A) (“At an early practicable

time after a person sues … as a class representative, the court must determine by order whether

to certify the action as a class action.”). In limited circumstances, that time can arise at the

pleading stage. See Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011);

Hill v. Wells Fargo Bank, N.A., 946 F. Supp. 2d 817, 829-30 (N.D. Ill. 2013).

       But Seventh Circuit precedent teaches that certifying multistate or nationwide classes is

not categorically prohibited. See Martin v. Reid, 818 F.3d 302, 308 (7th Cir. 2016) (noting, in a

state law warranty and consumer fraud case, that Seventh Circuit precedent should not be

understood to hold that “nationwide classes are impermissible as a matter of law”); Pella Corp.

v. Saltzman, 606 F.3d 391, 393 (7th Cir. 2010) (“While consumer fraud class actions present

problems that courts must carefully consider before granting certification, there is not and should

not be a rule that they never can be certified.”). Indeed, the Seventh Circuit has upheld decisions

to certify a nationwide class so long as “the central questions in the litigation are the same for all

class members.” Pella Corp., 606 F.3d at 394. Accordingly, class certification analysis is

necessarily contextual, and the context—including whether and how to create subclasses—is

better explored in this case under Rule 23, on a developed record, than under Rule 12. See id. at




                                                  20
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 21 of 32 PageID #:1884



396; Alea v. Wilson Sporting Goods Co., 2017 WL 5152344, at *7 (N.D. Ill. Nov. 7, 2017);

Kostovetsky v. Ambit Energy Holdings, LLC, 2016 WL 105980, at *8 (N.D. Ill. Jan. 8, 2016).

       Albertsons/SuperValu and Wal-Mart/ICCO argue that the express warranty claims should

be dismissed because Plaintiffs failed to provide them with pre-suit notice. Doc. 157 at 27-28;

Doc. 168 at 20-21. Yet the Albertsons/SuperValu and Wal-Mart/ICCO complaints allege that

“[a]ll conditions precedent [of the express warranty claims] have occurred or been performed,”

Doc. 227 at ¶ 42; Doc. 229 at ¶ 45, which suffices at this stage to satisfy Plaintiffs’ obligation to

allege that they met the notice requirement. Where, as here, notice is a “condition precedent” to

asserting an express warranty claim, a plaintiff may rely on such general allegations. See Fed. R.

Civ. P. 9(c) (“In pleading conditions precedent, it suffices to allege generally that all conditions

precedent have occurred or been performed.”); Kmart Corp. v. Footstar, Inc., 2010 WL

1541296, at *4-5 (N.D. Ill. Apr. 14, 2010) (noting that courts “have allowed parties seeking

insurance coverage to plead conditions precedent” by alleging simply that “all of the conditions

precedent to coverage provided in the Policy have been complied with”); Smith v. Apple, Inc.,

2009 WL 3958096, at *1 (N.D. Ala. Nov. 4, 2009) (treating notice as a condition precedent for

breach of warranty); Collins v. Pfizer, 2009 WL 126913, at *2 (S.D. Ind. Jan. 20, 2009) (same,

“[u]nless some exception applies”).

       Kraft and Albertsons/SuperValu contend that the Alabama, Connecticut, Florida, Illinois,

and Michigan express warranty claims should be dismissed because Plaintiffs “lack vertical

privity of contract with Defendants.” Doc. 157 at 30-32; see also Doc. 162 at 32-33. Plaintiffs

implicitly concede that lack of privity can defeat an express warranty claim, but argue that the

privity requirement is waived when: (1) the plaintiff relies on a manufacturer’s written

representations; (2) the plaintiff is an “intended beneficiary of the contract for sale”; or (3) the




                                                  21
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 22 of 32 PageID #:1885



plaintiff purchased a product from an agent of the manufacturer. Doc. 185 at 47-48. Plaintiffs

are correct as to Alabama, Florida, and Illinois, but not as to the other States.

       Where, as here, a plaintiff would not expect a retailer to provide her with “detailed

information” about a product and the warranty is reflected in the manufacturer’s advertisements,

Florida law does not require the plaintiff to establish privity between herself and the

manufacturer. See Alea, 2017 WL 5152344, at *4-5 (analyzing Florida law in detail). Alabama

similarly permits express warranty claims where a manufacturer “intended to extend the express

warranty [at issue] directly to the ultimate purchaser,” which is alleged to be the case here.

Johnson v. Anderson Ford, Inc., 686 So.2d 224, 228-29 (Ala. 1996). (Albertsons/SuperValu

argue that this exception does not apply because Plaintiffs do not allege that SuperValu was a

remote manufacturer of the Essential Everyday 100% Grated Parmesan Cheese. Doc. 192 at 13.

However, it is reasonable to conclude, when drawing all reasonable inferences in Plaintiffs’

favor, that SuperValu falls within this exception given the complaints’ allegation that SuperValu

is “the registered owner of the ‘Essential Everyday’ trademark and distributes [these] products”

to various stores. Doc. 227 at ¶ 15.)

       These exceptions to the privity requirement do not apply under Connecticut law.

Plaintiffs contend that Connecticut will relax the privity requirement where a plaintiff “relies on

a manufacturer’s written representations,” Doc. 185 at 46-47, but this exception applies only

where the plaintiff suffers a physical injury—not where, as here, only economic injury is alleged.

See Hamon v. Digliani, 174 A.2d 294, 297 (Conn. 1961) (holding that the plaintiff could

maintain an express warranty claim against a manufacturer arising from its advertising where she

was “severely burned” after the manufacturer’s detergent spilled on her); Fraiser v. Stanley

Black & Decker, Inc., 109 F. Supp. 3d 498, 506-07 (D. Conn. 2015) (noting that under




                                                  22
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 23 of 32 PageID #:1886



Connecticut law, “the privity requirement is relaxed where injured parties seek warranty

recovery for personal injury damages—but parties seeking to state a claim for breach of express

warranty for economic losses … still have to establish privity”); Cavanaugh v. Subaru of Am.,

Inc., 2017 WL 2293124, at *3 (Conn. Super. Ct. May 4, 2017) (same). Plaintiffs’ fallback

position, that Connecticut “recognizes an exception to the privity requirement where other

avenues of recovery are foreclosed,” Doc. 185 at 47 n.19, is inapplicable here, as the Connecticut

statutory consumer protection and unjust enrichment claims have not been dismissed.

       Plaintiffs also contend that Michigan creates an exception where the consumer purchases

a product from the manufacturer’s agent. Doc. 185 at 48. Yet Plaintiffs plead no facts

suggesting an agency relationship between Kraft—the only defendant whose products Plaintiffs

purchased in Michigan—and the “retail locations in Plymouth, Michigan” where they acquired

Kraft’s products. Doc. 225 at ¶ 17.

       Finally, Plaintiffs contend that Illinois will relax its privity requirements when a plaintiff

relies on a manufacturer’s written representations, is the intended beneficiary of the sale, or

purchases a product from an agent of the manufacturer. Doc. 185 at 46-48. The first two

exceptions do not apply here. As to the first, Plaintiffs fail to allege that they saw, let alone

relied on, Defendants’ anticaking representations. As to the second, while it is true that the

Illinois privity requirement is relaxed when a manufacturer “knows the identity, purpose and

requirements of the dealer’s customer and manufactured or delivered the goods specifically to

meet those requirements,” the exception applies only where the manufacturer is aware of the

individual customer’s identity—a situation not alleged here. Canadian Pac. Ry. Co. v. Williams-

Hayward Protective Coatings, Inc., 2005 WL 782698, at *12-13 (N.D. Ill. Apr. 6, 2005)

(holding that the exception applied where a remote manufacturer delivered goods specifically to




                                                  23
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 24 of 32 PageID #:1887



meet the plaintiff’s requirements); see also Schwebe v. AGC Flat Glass N. Am., Inc., 2013 WL

2151551, at *4 (N.D. Ill. May 16, 2013) (“This Court reads this privity exception narrowly to

apply to cases where the component manufacturer knows the identity of the manufacturer’s

customer.”); Walsh v. Ford Motor Co., 588 F. Supp. 1513, 1529 (D.D.C. 1985) (holding that the

exception did not apply where there had “been neither direct dealing by Ford with the ultimate

consumer nor were the vehicles manufactured to the requirements of the ultimate user”).

       As to the third exception to the privity requirement under Illinois law, Defendants do not

dispute the existence of an agency exception. Accordingly, the Illinois express warranty claim

against Albertsons survives, as Plaintiffs adequately allege the existence of an agency

relationship between the “various Jewel Osco retail store locations” at which the Illinois

plaintiffs bought Essential Everyday “100% Grated Parmesan Cheese” and Albertsons, which

“operates” stores under the “Jewel-Osco” brand. Doc. 227 at ¶¶ 9-10, 12; see Johnke v. Espinal-

Quiroz, 2016 WL 454333, at *9 (N.D. Ill. Feb. 5, 2016) (“Ordinarily, the question of whether an

agency relationship existed is a question of fact that is not properly resolved on a motion to

dismiss.”). The Illinois express warranty claims against Kraft and SuperValu, by contrast, are

dismissed, as Plaintiffs fail to plead any facts suggesting the existence of an agency relationship

between those defendants and the locations in Illinois where the plaintiffs acquired the products.

Doc. 225 at ¶¶ 10 (“local Jewel grocery store”), 14 (“local Costco, Jewel Osco, Mariano’s,

Meijer, and Target”); Doc. 227 at ¶¶ 9-10 (“Jewel Osco retail store”).

       Finally, as Wal-Mart notes, Plaintiffs cannot assert a New York express warranty claim

because such a claim requires “proof of reliance” and Plaintiffs make clear that they never

actually saw the Anticaking statements. Doc. 168 at 23-24; see In re Scotts EZ Seed Litig., 304

F.R.D. 397, 410 (S.D.N.Y. 2015); Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 8 F.




                                                 24
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 25 of 32 PageID #:1888



Supp. 3d 467, 482 (S.D.N.Y. Mar. 27, 2014) (noting that to “state a claim for breach of express

warranty under New York law, a plaintiff must allege … the buyer’s reliance on th[e] warranty

as a basis for the contract with the immediate seller”); Weiner v. Snapple Beverage Corp., 2010

WL 3119452, at *11 (S.D.N.Y. Aug. 5, 2010). Likewise, Plaintiffs do not allege that they relied

on Kraft’s Anticaking statements, so the New York express warranty claim against Kraft is

dismissed as well.

                                              * * *

       In sum, the Connecticut, Michigan, and New York express warranty claims are

dismissed, as are the Illinois express warranty claims against Kraft and SuperValu. The express

warranty claims under Alabama law (against Kraft, SuperValu, and Wal-Mart/ICCO), California

law (against Kraft and Wal-Mart/ICCO), Florida law (against Kraft and Wal-Mart/ICCO),

Illinois law (against Albertsons only), Minnesota law (against Kraft and Wal-Mart/ICCO), and

New Jersey law (against Wal-Mart/ICCO) may proceed.

        D.     Implied Warranty Claims

       Plaintiffs allege that Albertsons/SuperValu, Kraft, and Wal-Mart/ICCO breached an

implied warranty of merchantability because their products “do not pass without objection in the

trade and are not of … average quality within the contract description because they contain

cellulose powder in excessive quantities.” Doc. 225 at ¶ 67; Doc. 227 at ¶ 59; Doc. 229 at ¶ 62.

Defendants’ arguments regarding pre-suit notice and multistate classes, Doc. 157 at 27-28; Doc.

162 at 32; Doc. 168 at 20-21, fail for the reasons set forth above in discussing the express

warranty claims.

       Kraft and Wal-Mart/ICCO contend that the implied warranty claims fail because

Plaintiffs do not allege that their products were “inedible” or lacked “even the most basic degree

of fitness of ordinary use.” Doc. 162 at 33; see also Doc. 168 at 22-23. Yet the statutes


                                                25
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 26 of 32 PageID #:1889



governing implied warranty claims in the States (Alabama, California, Connecticut, Florida,

Illinois, Michigan, Minnesota, New Jersey, and New York) where Plaintiffs purchased the

Albertsons, Kraft, and Wal-Mart/ICCO products require not only that goods be fit for ordinary

use, but also that they “[c]onform to the promises or affirmations of fact made on the container

or label if any.” Ala. Code. § 7-2-314(2)(f); see also Cal. Com. Code § 2314(2)(f); Conn. Gen.

Stat. § 42a-2-314(2)(f); Fla. Stat. Ann. § 672.314(2)(f); 810 ILCS 5/2-314(2)(f); Mich. Comp.

Laws § 440.2314(2)(f); Minn. Stat. Ann. § 336.2-314(2)(f); N.J. Stat. Ann. § 12A:2-314(2)(f);

N.Y. U.C.C. Law § 2-314(2)(f). As their text suggests, those statutes permit a plaintiff alleging

solely a misrepresentation on a product’s label to pursue an implied warranty claim. See Perez v.

Monster Inc., 149 F. Supp. 3d 1176, 1186 (N.D. Cal. 2016) (California law) (“Here … Mr. Perez

alleges a false promise or affirmation of fact made on the container or label [of the product].

Accordingly, the Court shall not dismiss [his] state law implied warranty claim.”); In re Ferrero

Litig., 794 F. Supp. 2d 1107, 1118 (S.D. Cal. 2011) (same under California law, where the

plaintiff alleged that the manufacturer of Nutella falsely stated that it was “healthy” or

“nutritious” breakfast food, even though the product was otherwise “fit for its ordinary purpose

of consumption”); In re Lumber Liquidators Chinese-Manufactured Flooring Prod. Mktg., Sales

Practices & Prod. Liab. Litig., 2017 WL 2646286, at *12-13 (E.D. Va. June 20, 2017) (holding

that implied warranty claims under California, Florida, Illinois, and New York law, in which the

plaintiff alleged that the defendant’s products did not conform to the promises or affirmations

made on the label, survived summary judgment); In re ConAgra Foods, Inc., 908 F. Supp. 2d

1090, 1111-12 (C.D. Cal. 2012) (holding that New Jersey implied warranty claims could proceed

where the plaintiffs “alleged that Wesson Oils do not conform to the representation on their

labels that they are ‘100% Natural’”).




                                                 26
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 27 of 32 PageID #:1890



       Albertsons/SuperValu argue that the Alabama and Illinois implied warranty claims

should be dismissed for lack of privity. Doc. 157 at 30-32. The Alabama implied warranty

claims are dismissed because Plaintiffs do not cite, and the court has not found, any exceptions to

the general rule that, “in cases of strictly economic harm,” the absence of privity “is fatal to an

implied warranty claim” under Alabama law. Johnson v. Anderson Ford, Inc., 686 So.2d 224,

228 (Ala. 1996). The Illinois implied warranty claims survive only as to Albertsons. As

explained above, Plaintiffs adequately allege the existence of an agency relationship between

Albertsons and the retailers where Plaintiffs purchased the Albertsons product, but not between

SuperValu and those retailers.

       Kraft suggests in passing that the California, Connecticut, and Michigan implied

warranty claims against it fail for lack of privity. Doc. 162 at 34 n.19. Because Kraft does not

cite any case law in support, it forfeits the argument for purposes of this motion. See G & S

Holdings LLC v. Cont’l Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012) (“We have repeatedly held

that a party waives an argument by failing to make it before the district court.”); Judge v. Quinn,

612 F.3d 537, 557 (7th Cir. 2010) (“[P]erfunctory and underdeveloped arguments, and

arguments that are unsupported by pertinent authority, are waived.”). (Kraft cannot benefit from

Albertsons/SuperValu’s privity arguments under Alabama or Illinois law because Plaintiffs do

not bring Alabama or Illinois implied warranty claims against Kraft. Doc. 225 at 16.)

       Finally, Wal-Mart/ICCO argue that the New York implied warranty claims should be

dismissed because Plaintiffs do not allege reliance. Doc. 168 at 23-24 (Wal-Mart); Doc. 164 at

28 (ICCO adopting Wal-Mart’s brief). However, Wal-Mart/ICCO cite no authority for the

proposition that reliance is an element of a New York implied warranty claim, and thus forfeit




                                                 27
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 28 of 32 PageID #:1891



the argument for purposes of this motion. See G & S Holdings, 697 F.3d at 538; Judge, 612

F.3d at 557.

                                              * * *

       In sum, Plaintiffs’ Alabama and Illinois implied warranty claims against SuperValu are

dismissed, while the other implied warranty claims may proceed.

       E.      Unjust Enrichment Claims

       Finally, Plaintiffs bring unjust enrichment claims against Albertsons/SuperValu, Kraft,

and Wal-Mart/ICCO. Doc. 225 at ¶¶ 53-59; Doc. 227 at ¶¶ 46-52; Doc. 229 at ¶¶ 49-55.

Defendants’ arguments regarding the propriety of nationwide classes, Doc. 162 at 28, fail for the

reasons set forth above in discussing the express warranty claims.

       Defendants contend that the unjust enrichment claims should be dismissed because the

laws of Alabama, California, Connecticut, Florida, Minnesota, New Jersey, and New York do

not permit such claims if the plaintiff has an “adequate remedy at law.” Doc. 157 at 33-34; Doc.

162 at 28-29; Doc. 168 at 28, 30, 32. True enough, some courts dismiss unjust enrichment

claims where a plaintiff also pursues tort, contract, or state consumer protection claims based on

the same allegedly wrongful conduct. See, e.g., Licul v. Volkswagen Grp. of Am., Inc., 2013 WL

6328734, at *7-8 (S.D. Fla. Dec. 5, 2013); Arena Dev. Grp., LLC v. Naegele Commc’ns, Inc.,

2008 WL 1924179, at *5 (D. Minn. Apr. 29, 2008). Yet there is an equally robust line of cases

holding that because Rule 8(d)(2) permits parties to “set out two or more statements of a claim or

defense alternatively or hypothetically,” it would be premature to dismiss unjust enrichment

claims at the pleading stage simply because the plaintiff also pursues claims at law. See, e.g.,

Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 762-63 (9th Cir. 2015) (reinterpreting an

unjust enrichment claim as a quasi-contract claim, and holding that the fact that it might be

“duplicative of or superfluous to [the plaintiff’s] other claims … was not grounds for dismissal”);


                                                28
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 29 of 32 PageID #:1892



McMillan v. Lowe’s Home Ctrs., LLC, 2016 WL 232319, at *7 (E.D. Cal. Jan. 20, 2016)

(declining to dismiss an unjust enrichment claim “on the ground that it is duplicative of relief

available under plaintiff’s false advertising and consumer fraud claims”); In re Fluidmaster, Inc.,

149 F. Supp. 3d 940, 963 (N.D. Ill. 2016) (same); Gate Techs., LLC v. Delphix Capital Mkts.,

LLC, 2013 WL 3455484, at *5-6 (S.D.N.Y. July 9, 2013) (same); Talon Indus., LLC v. Rolled

Metal Prods., Inc., 2016 WL 11325768, at *2 (D.N.J. Apr. 12, 2016) (same); PNY Techs., Inc. v.

Salhi, 2013 WL 4039030, at *7 (D.N.J. Aug. 5, 2013) (same); Marty v. Anheuser-Busch Cos.,

LLC, 43 F. Supp. 3d 1333, 1349-50 (S.D. Fla. 2014) (same); see also In re Dairy Farmers of

Am., Inc. Cheese Antitrust Litig., 2015 WL 3988488, at *36 (N.D. Ill. June 29, 2015) (observing

that dismissing unjust enrichment claims as duplicative of other claims “is not a widely-accepted

theory for dismissal at the motion-to-dismiss stage”). The court agrees with the second line of

cases and thus declines to dismiss the unjust enrichment claims at the pleading stage on the

ground that they are duplicative of the warranty or consumer protection claims.

       Albertsons/SuperValu and Kraft contend that Plaintiffs’ Alabama and Illinois unjust

enrichment claims “rise and fall” with the Alabama and Illinois warranty and state consumer

protection claims because the underlying allegations rest on the same underlying conduct. Doc.

157 at 33; Doc. 162 at 30. In Cleary v. Philip Morris Inc., 656 F.3d 511 (7th Cir. 2011), the

Seventh Circuit held that because the “improper conduct” underlying an ICFA claim and an

unjust enrichment claim “was insufficient to support” the ICFA claim, it was also “insufficient to

establish unjust enrichment.” Id. at 518. There is no reason to run this issue to ground, however;

because the Alabama express warranty claims against SuperValu and Kraft, the ICFA claims

against Albertsons/SuperValu and Kraft, and the Illinois express and implied warranty claims




                                                29
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 30 of 32 PageID #:1893



against Albertsons survive dismissal, there remain several claims on which to ground the

Alabama and Illinois unjust enrichment claims.

       Finally, Kraft argues that the Michigan unjust enrichment claims fail because Michigan

law requires a plaintiff to show that he “directly conferred a benefit on the defendant.” Doc. 162

at 29 (quoting Storey v. Attends Healthcare Prods., Inc., 2016 WL 3125210, at *12 (June 3,

2016)) (emphasis omitted). Courts have split on whether Michigan unjust enrichment law

requires that a plaintiff confer a direct benefit on a defendant, or whether a benefit “may be

unjustly obtained by a defendant through an intermediary.” Compare Schechner v. Whirlpool

Corp., 237 F. Supp. 3d 601, 617-18 (E.D. Mich. 2017) (“To state a claim for unjust enrichment,

Michigan law requires a direct benefit or some sort of direct interaction between Plaintiffs and

Whirlpool.”), In re Gen. Motors LLC Ignition Switch Litig., 257 F. Supp. 3d 372, 426-28

(S.D.N.Y. 2017), and Los Gatos Mercantile, Inc. v. E.I. DuPont De Nemours & Co., 2015 WL

4755335, at *29 (N.D. Cal. Aug. 11, 2015), with State Farm Mut. Auto. Ins. Co. v. Vital Cmty.

Care, P.C., 2018 WL 2194019, at *8 (E.D. Mich. May 14, 2018) (holding that “individual

participants in a fraud scheme who benefitted indirectly can be liable under an unjust enrichment

theory”), In re Opana Er Antritrust Litig., 2016 WL 4245516, at *2-3 (N.D. Ill. Aug. 11, 2016)

(holding that the critical inquiry under Michigan law is whether the plaintiff’s detriment and the

defendant’s benefit are related), In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., 2015

WL 5458570, at *18 (D. Mass. Sept. 16, 2015) (noting that courts have held that Michigan

unjust enrichment law does “not necessarily require a plaintiff to plead a conferral of a direct

benefit”), and Hoving v. Transnation Title Ins. Co., 545 F. Supp. 2d 662, 670 (E.D. Mich. 2008)

(“Numerous cases have held that a benefit may be unjustly obtained by a defendant through an

intermediary, especially if there is some wrongdoing on the defendant’s part.”). The court




                                                 30
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 31 of 32 PageID #:1894



believes that the latter cases have the better of the argument, and accordingly will allow the

Michigan unjust enrichment claims to proceed.

                                              * * *

       In sum, other than those dismissed under Rule 9(b), the Anticaking unjust enrichment

claims may proceed.

                                            Conclusion

       The 100% claims are dismissed in their entirety, as are all Anticaking claims against

Target/ICCO and all Anticaking claims under Alabama law against Albertsons. The Anticaking

claims under the ADTPA, CLRA, UCL, FDUTPA, MUTPA, MDTPA, MFSAA, MPCFA,

NJCFA, and NYGBL are dismissed as well. The Anticaking claims under Connecticut,

Michigan, and New York express warranty law are dismissed, as are the Anticaking claims

against Kraft and SuperValu under Illinois express warranty law. The Anticaking claims against

SuperValu under Alabama and Illinois implied warranty law are also dismissed.

       Plaintiffs may proceed on their Anticaking claims against Kraft under the CUTPA, ICFA,

and MCFA, and against Albertsons/SuperValu under the ICFA. They may proceed with their

Anticaking express warranty claims against Kraft under Alabama, California, Florida, and

Minnesota law; against Albertsons under Illinois law; against SuperValu under Alabama law;

and against Wal-Mart/ICCO under Alabama, California, Florida, Minnesota, and New Jersey

law. They may proceed with their Anticaking implied warranty claims against Kraft under

California, Connecticut, Michigan, and Minnesota law; against Albertsons under Illinois law;

and against Wal-Mart/ICCO under Alabama, California, Florida, New Jersey, New York, and

Minnesota law. Finally, Plaintiffs may proceed with their Anticaking unjust enrichment claims

against Kraft, Albertsons/SuperValu, and Wal-Mart/ICCO, except for the claims against




                                                31
 Case: 1:16-cv-05802 Document #: 297 Filed: 11/01/18 Page 32 of 32 PageID #:1895



Albertsons under Alabama law. No Anticaking claims may proceed against Publix and Target,

which are dismissed from this litigation.



November 1, 2018                                 __________________________________
                                                       United States District Judge




                                            32
